UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED March 31, 2007 LEFT BEHIND GAMES INC. (Exact name of registrant as specified in its charter) Washington 000-50603 91-0745418 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 25060 Hancock Avenue, Suite 103 Box 110 Murrieta, California 92562 (Address of principal executive offices) (951) 894-6597 (Registrant’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes ¨ No x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨ No x The aggregate market value of the common stock held by non-affiliates of the Registrant as of July 12, 2007, computed by reference to the closing sale price of the common stock on the Over the Counter Bulletin Board on July 12, 2007, was approximately $10.3 million. Shares of common stock held by each executive officer and director and by each person who owns 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. The determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the registrant’s Common Stock, $0.001 par value, as of July 12, 2007 was 46,814,847 shares of common stock. Securities registered under Section 12 (b) of the Exchange Act:None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $0.001 par value. Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act:¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-KSB or any amendment to this Form 10-KSB.¨ State issuer’s revenues for its most recent fiscal year: $292,190 DOCUMENTS INCORPORATED BY REFERENCE Not applicable Transitional Small Business Disclosure Format:Yes ¨No x EXPLANATORY NOTE We are filing this Amendment No. 1 to our Annual Report on Form 10-KSB for the fiscal year ended March 31, 2007, originally filed with the Securities and Exchange Commission (the “SEC”) on July 16, 2007, to amend and restate our consolidated financial statements for the fiscal year ended March 31, 2007 related to the revenue recognition methodology for sales of our product. As previously disclosed in our Current Report on Form 8-K dated November 19, 2007 and filed on November 19, 2007 our incoming Board of Directors, upon the recommendations of management, and with the concurrence of our independent registered public accounting firm, concluded on November 19, 2007 that we needed to restate our historical financial statements for the fiscal year ended March 31, 2007 and for the quarters ended December 31, 2006 and June 30, 2007. In connection with aroutine periodicreview by the SEC of our Form 10-KSB for the fiscal year ended March 31, 2007, our management determined that our revenue recognition policies for sales of our product were not appropriate given the limited sales history of our product.Historically, our revenue recognition policy was to record revenue upon shipment of product to our channel partners and direct customers then adjusted for a reserve to cover anticipated product returns and/or future price concessions.After considering (i) the limited sales history of our product, (ii) the limited business history with our primary channel partner and largest retail customer and (iii) the competitive conditions in the software industry, our management determined that return privileges and price protection rights granted to our customers impacted our ability to reasonably estimate returns and future price concessions, and therefore, we were unable to conclude that our sales arrangements had a fixed and determinable price at the time our inventory was shipped to customers.Furthermore, as part of the restatement process, we also determined that our largest retail customer had billed us for a $25,000 co-operative advertising campaign that we had not previously recorded as a reduction to our revenue.In connection with the restatement, we deducted the $25,000 amount from our revenue in the fiscal year ended March 31, 2007. A discussion of the restatement and its impact is set forth in Item 6, Management’s Discussion and Analysis or Plan of Operation and in Note 2 to the Consolidated Financial Statements included in this Amendment No. 1 on Form 10-KSB.Changes have also been made to the following items in this Amendment No. 1 on Form 10-KSB as a result of the restatement: Part I · Item 1. “Description of Business” Part II · Item 6. “Management’s Discussion and Analysis or Plan of Operation” · Item 7. “Consolidated Financial Statements and Supplementary Data” · Item 8A. “Controls and Procedures” The Chief Executive Officer and the Chief Financial Officer of the Company have also reissued as part of this Amendment No. 1 on Form 10-KSB the certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002.The reissued certifications are included in this Amendment No. 1 on Form 10-KSB as Exhibits 31.1, 31.2, 32.1 and 32.2. We also intend to amend our Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007 as originally filed with the SEC to correct the revenue recognition for sales of our product during that period, and to reflect the restatement of our unaudited quarterly financial information presented within that filing.We will present the restated statements of operations and cash flows for the December 2006 period in our December 2007 Form 10-QSB. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business 5 Item 2. Description of Property 17 Item 3. Legal Proceedings 17 Item 4. Submission of Matters to a Vote of Security Holders 17 PART II Item 5. Market for Common Equity and Related Stockholder Matters 18 Item 6. Management’s Discussion and Analysis or Plan of Operation 21 Item 7. Financial Statements 27 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 8A. Controls and Procedures 28 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons andCorporate Governance; Compliance with Section 16(a) of the Exchange Act 29 Item 10. Executive Compensation 30 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 12. Certain Relationships and Related Transactions and Director Independence 34 Item 13. Exhibits 35 Item 14 Principal Accountant Fees and Services 36 SIGNATURES 37 Index to Consolidated Financial Statements F-1 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-KSB and other reports that we file with the SEC contain statements that are considered forward-looking statements. Forward-looking statements give our current expectations, plans, objectives, assumptions or forecasts of future events. All statements other than statements of current or historical fact contained in this annual report, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. In some cases, you can identify forward -looking statements by terminology such as “anticipate,” “estimate,” “plans,” “potential,” “projects,” “ongoing,” “expects,” “management believes,” “we believe,” “we intend,” and similar expressions. These statements are based on our current plans and are subject to risks and uncertainties, and as such our actual future activities and results of operations may be materially different from those set forth in the forward looking statements. Any or all of the forward-looking statements in this annual report may turn out to be inaccurate and as such, you should not place undue reliance on these forward-looking statements. We have based these forward-looking statements largely on its current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy and financial needs. The forward-looking statements can be affected by inaccurate assumptions or by known or unknown risks, uncertainties and assumptions due to a number of factors, including: — continued development of our technology; — dependence on key personnel; — competitive factors; — the operation of our business; and — general economic conditions. These forward-looking statements speak only as of the date on which they are made, and except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. All subsequent written and oral forward-looking statements attributable to us or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this annual report. 4 ITEM 1.DESCRIPTION OF BUSINESS This Form 10-KSB/A of Left Behind Games Inc. (the “Company,” “LBG,” “we,” “us,” or “our”) reflects the restatement of our consolidated financial statements for the year ended March31, 2007. In addition to the description of our business, this PartI includes (i)a description of the process that led to our decision to restate our consolidated financial statements and (ii)an overview of the impact of the restatement on our previously filed financial results with the Securities and Exchange Commission, or the SEC. For a more complete description of the restatement and its impact, see Note 2 to the consolidated financial statements contained in this Form 10-KSB/A. Restatement On August20, 2007, we received a comment letter from the SEC following a periodic review of our filings.This comment letter largely dealt with our revenue recognition policies, particularly involving the sales of our games to channel partners and direct customers, as well as certain other matters.The SEC asked us to consider whether we were able to make a reasonable estimate of sales returns and future price concessions during the year ended March 31, 2007 and the three month period ended June 30, 2007 considering (i) the limited sales history of our product, (ii) the limited business history with our primary channel partner and (iii) the competitive conditions in the software industry. As a result of the SEC’s inquiries, we reviewed all of our distribution channels and concluded that we should revise our revenue recognition policies to the following: · For sales to our primary channel partner and largest retail customer, both of which have provided us with sell-through information, recognize revenues under a “sell-through” accounting methodology, · For sales to our on-line store customers, recognize revenues after the expiration of the return privilege granted to our on-line customers which allows them to return unopened games for 30 days, and · For sales to our Christian bookstore customers and all other customers, recognize revenues based on cash receipts since these customers do not provide us with sell-through information and we may allow product returns from these customers from time to time. The incoming board of directors unanimously approved management’s recommendations.As such, with the filing of this report, we are restating our consolidated financial statements for the fiscal year ended March 31, 2007. Historically, our revenue recognition policy was to record revenue upon shipment to our channel partners and direct customers then adjusted for a reserve to cover anticipated product returns and/or future price concessions, or the “ship-to method.” After further review and analysis, our management determined that the return privileges and price protection rights granted to our customers impacted our ability to reasonably estimate sales returns and future price concessions, especially given the recent introduction of our product and the lack of historical information on which to estimate sales returns and future price concessions.Since we determined that we could not reasonably estimate sales returns and future price concessions at the time of shipment, we concluded that we were unable to determine that our sales arrangements had a fixed and determinable price at the time our inventory was shipped to customers, and therefore, revenue for our sales transactions could not be recognized upon shipment to the channel partners or direct customers. For sales to our primary channel partner and most significant retail customer, we concluded that revenues should have been deferred until the resale of the products to the end customers, or the “sell-through method.”For sales to our on-line store customers, revenues should have been deferred until such time as the right of return privilege granted to the customers lapsed, which is 30 days from the date of sale.For sales to our Christian bookstore customers and all other customers, revenues should have been recognized on a cash receipts basis since these customers do not provide us with sell-through information and we may allow product returns from these customers from time to time. The impact on the consolidated financial statements for correcting these matters primarily resulted in recognizing deferred income on shipments until later periods and may in certain cases result in permanent reductions in revenue when revenue was previously recognized upon shipment. In the future, we intend to continue using the sell-through methodology with our primary channel partners and significant retail customers that provide us with sell-through information.We also intend to continue recognizing sales for our on-line store after a 30 day period to allow for the right that we have given our on-line customers to return unopened games for 30 days. 5 Now that we have a year of sales history with our products, we are examining our sales returns and price concessions history with our Christian bookstore customers and all other customers that cannot provide us with sell-through information.In future periods, we may elect to return to the accrual methodology of recording revenue for those customers upon shipment with reserves based upon our historical results. During our review and analysis of the above revenue recognition policies, we also determined that our largest retail customer had subsequently billed us for a $25,000 co-operative advertising campaign that we had not previously recorded as a reduction to our revenue.In connection with the restatement, we deducted the $25,000 amount from our revenue in the fiscal year ended March 31, 2007. The adjustments that arose out of the revenue recognition changes described above resulted in a decrease in net revenues of $451,047 for the fiscal year ended March 31, 2007.That $451,047 reduction combined with the additional $25,000 co-op charge reduced our previously reported net revenues to $292,190, compared to net revenues of $768,237 previously reported. As a result of this revenue deferral, our cost of sales – product costs were reduced by $294,594 from the previously reported $598,530 to the restated amount of $303,936. The net impact to our net loss arising out of this restatement was an increase of $181,453, or 0.7%, to $26,265,560, compared to the $26,084,107 loss previously reported for the fiscal year ended March 31, 2007. The restatement adjustments did not result in any changes to our consolidated cash flows. See Note 2 to the consolidated financial statements contained in this Form 10-KSB/A for a more complete description of the restatement and the impact. General Left Behind Games Inc., a Washington corporation, formerly known as Bonanza Gold, Inc., doing business through its subsidiary Left Behind Games Inc., a Delaware corporation is in the business of developing and publishing video game products based upon the popular Left Behind series of novels. Pursuant to a share exchange agreement closed on February 7, 2006, we became a subsidiary of Left Behind Games Inc. Washington. As a result of the share exchange agreement, our shareholders took majority control of Left Behind Games Inc. Washington and our management became the management of Left Behind Games Inc. Washington. We are an early stage company founded to develop and publish video game products based upon the popular Left Behind series of novels. We have the exclusive world-wide rights to the Left Behind book series and brand, for the purpose of making any form of electronic games, which includes video games. Left Behind novels and products are based upon fictional storylines focused on events at the end of the world, including the ultimate battles of good against evil, which are very action oriented and supremely suitable for an engaging series of electronic games. According to the book publisher, Tyndale House Publishers, Left Behind’s series of books has sold more than 63 million copies. As a result, Left Behind branded products have generated more than $500 million at retail for the Left Behind book series. According to a Barna Research study, Left Behind has also become a recognized brand name by more than 1/3 of Americans. Our management believes that Left Behind products have experienced financial success, including the novels, children's books, graphic novels (comic books), movies, and music. Our interest in the Left Behind brand is limited to our sublicense to make video games. We have no interest in, nor do we profit from any other Left Behind branded products. Our rights to use the Left Behind brand to make electronic games is based solely on our sublicense with White Beacon which entitles us to all of its rights and obligations under its license with the publisher of the Left Behind book series. White Beacon’s exclusive worldwide license from the publisher of the Left Behind book series grants it, and us through our sublicense, the rights to develop, manufacture, market and distribute video game products based on the Left Behind series. We have assembled a team of individuals experienced in the video game industry to develop and market video games based upon the Left Behind series that offers a challenging and positive oriented alternative to video games with gratuitous sex and violence currently marketed. Our game(s) feature spiritual weapons such as “prayer” and “worship” which can overcome the fighting power of “guns”. 6 Anticipated Name Change. As aresult our continuing growth as a potential distributor of other published products into the Christian Booksellers Association (“CBA”) and inspirational marketplaces, we anticipate that we will change our name, subject to shareholder vote at a future shareholder meeting. Recent Developments Background In November of 2006, we released our first product; LEFT BEHIND: Eternal Forces. We successfully gained entry into more than 10,000 retail locations, including Target, Best Buy, GameStop, EB Games, select Wal-Marts, Circuit City, Comp USA and numerous others. Because our distribution channel failed to efficiently deliver our product to the Christian and inspirational marketplace last year, our product was not available until the week of Christmas, which we believe significantly reduced our Christmas sales in this market. Due to this experience, we made the decision to build our own direct-to-store distribution channel for the Christian and inspirational marketplaces. In a short time, we already have direct-to-store account relationships with more than 400 stores; over 1000 if large chains are included in the total. Additionally, Hallmark store owners have expressed interest in carrying our product. At our current pace of growth, we believe that our company will have a significant direct-to-store distribution channel by Christmas of 2007. As a result of last year’s public relations experiences where the media misrepresented the content of our game, we are in the process of developing marketing strategies to inform the public about the content or our games. This includes providing information about the game’s promotion of values of fellowship and reconciliation. Although we started as a one product company, we’ve anticipated our need to expand our product line to include products for everyone in the family. Our recent publishing agreement for the Charlie Church Mouse line of products now includes something for those in pre-school, kindergarten and elementary school. And we are actively seeking to acquire small inspirational game businesses to enhance our product offerings. We believe that successfully marketing products that are inspirational in nature must include development of a grass-roots campaign supported by Churches and Ministries worldwide. As such, we have held five church sponsored outreach events called “Eternal Forces Mondays.” These events represent opportunities for churches to send their youth to local LAN Centers and for youth pastors to invite the unchurched to an event outside of church. As a result of the success of these events, we are launching a nationwide campaign to allow churches to utilize our games for their fund-raising purposes. Current Retail Environment and Emerging Distribution Methods Increasingly, retailers have limited shelf space and promotional resources, and competition is intense among an increasing number of newly introduced entertainment software titles and hardware for adequate levels of shelf space and promotional support. Competition for retail shelf space is expected to increase, which may require us to increase our marketing expenditures to maintain current sales levels of our titles. Competitors with more extensive product lines and popular titles may have greater bargaining power with retailers. Accordingly, we may not be able to achieve the levels of support and shelf space that such competitors receive. We are actively investigating emerging distribution platforms, including online digital and wireless downloads that may represent sources of additional revenue for us beyond the traditional retail outlets and the CBA (inspirational) marketplace. In addition, we derive revenue from in-game advertising consisting primarily of fixed product placement. We are developing and expanding on dynamic ad serving technology and will continue to focus on attracting third parties to advertise in our video games. Ideally, organizations already selling ad space for those interested in the demographic make-up of LEFT BEHIND readers and gamers, will be engaged to sell ad space which will be implemented by Double Fusion, our in-game advertising technology partner. Pursue Growing Trends of Digital Content Creation and Distribution As the interactive entertainment industry continues to evolve, new revenue streams are emerging from the growing trends of digital content creation and distribution. While still nascent, these revenue opportunities are expected to increase significantly in future years. We are currently focused on generating revenue from in-game advertising. Our current game and upcoming sequel game have hundreds of potential placements for in-game advertising, which can be updated weekly, either dynamically or via our automatic update-game feature. To date, Jeep, GameStop and Dell Computers have placed ads in our current game. 7 In future years, we plan to consider adding other new revenue opportunities, including downloadable content/micro-transactions, mobile content and massively multiplayer online gaming. We also believe that online delivery of episodic content will continue to become more prevalent as broadband connectivity gains popularity and digital delivery platforms such as Xbox Live, PlayStation Network and Valve’s Steam gain additional customers. Market Industry Overview The Computer and Video Game Industry. According to the Entertainment Software Association (“ESA”), the modern-day video game industry took form in 1985 with the release of the 8-bit Nintendo System ("NES"). Following upon the heels of Nintendo’s introduction of the NES, Sega Enterprises Ltd. released its 16-bit “Genesis” system, which, in turn, was followed by Nintendo’s introduction of the “Super NES.” The early 1990s led to a rise in the PC game business with the introduction of CD-ROMs, with decreases in prices for multimedia PCs, and the introduction of high-level 3D graphics cards. In 1995-1996, consumers reacted positively to the release of the Sony PlayStation and Nintendo 64 and ushered in a new generation of video game consoles. Since 1996, computer and video game sales have seen a steady increase. According to ESA, in 1999 and 2000, the computer and video game industry reached new heights with the introduction of new video game consoles that allowed users to play games, as well as watch DVDs and listen to audio CDs. According to ESA, the video game business experienced strong growth, in spite of the economic recession after the turn of the century. According to the NPD Group, a provider of consumer and retail information based in Port Washington New York 2006 U.S. retail sales of video games and PC games, which includes console and portable hardware, software and accessories, were approximately $13.5 billion, which exceeded the previous record set in 2002 by over $1.7 billion. Sales growth in the game software industry is more than double the growth rate of the U.S. economy as a whole, according to a study of the U.S. Government Census and other economic data, as reported in an ESA report. Analysts predict that more money will be spent again this year on interactive software than at the box office. Internet, Online and Wireless Video Games. The Internet has spawned the phenomenon of multiplayer on-line gaming, which we believe will increase with the emergence of broadband capabilities, in addition to new wireless mobile phone platforms. With advances in broadband technology and the ever increasing use of the Internet, the computer and video game industry has witnessed substantial growth in the development of games that can be played over the Internet, thereby opening up another market as well as other revenue models. Organizations have been placing their games on the Internet for consumer consumption either for the purpose of expanding their markets or as a way for companies not in the traditional video game industry to gain entrance. It is our intent to expand into these new markets, once we establish revenue streams from publishing the initial products At our request, in June 2004, the publisher of the Left Behind book series distributed a 20 question survey for the purpose of helping us to understand the demographic link between Left Behind readership and potential purchasers of such branded video games. More than 3,500 responses were received. Of those responding, 72% classified themselves as players of video games, and 92% said they would consider buying a Left Behind video game for themselves or a family member. In early 2007, we also launched a survey of our own to fans of our new game, which was released in November 2006. The survey was responded to by approximately 1-2% of those requested. Remarkably, more than 2/3 of all those responding intend to buy the next product to be released by Left Behind Games. Sales and usage of video games, although targeted to predominately younger markets, are not exclusive to this marketplace. As technology evolves and game quality improves, the sale of hardware is shifting to middle-aged and older audiences. The demographics of the interactive industry continue to change as players who have grown up with games are now buying them as adults, as well as for their children. According to a Peter D. Hart Research Associates study, 75% of American heads-of-household play computer & video games, 39% of computer gamers are over the age of 35 and the average game player is 30 years old, 19% are age 50 or older, and 43% are women. 8 The study also found the typical game purchaser is 37 years old, and adult gamers have been playing for an average of 12 years. Further data shows just 35% of gamers are under the age of 18, while 43% are 18-49. Interestingly, women age 18+ constitute a greater portion of the game playing population (28%) than boys 6-17 (21%). The same survey illustrated an average adult male plays games 7.6 hours per week, with the average adult female closing the historical gender gap at 7.4 hours per week. ESA indicates that the popularity of computer and video games rivals baseball and amusement parks. According to ESA, three times as many Americans (approximately 145 million) played computer and video games as went to the top five U.S. amusement parks and twice as many as attended major league baseball games. A poll by ESA of 1,600 households ranked computer and video games number one as their most enjoyable activity. Consistent with past years' numbers, announced by the ESA and annually compiled by the NPD Group, the majority of games that sold were rated "E" for "Everyone" (53%), followed by "Teen" (T) rated games (30%) and by "Mature" (M) rated games (16%). In 2002 E-rated games accounted for 55.7% of games sold, T-rated games 27.6% and M-rated games made up 13.2% of games sold. According to ESA, all interactive games are rated by the Entertainment Software Rating Board ("ESRB"), a self-regulatory unit of ESA. The ESRB rating system is the benchmark rating system for software for all interactive platforms. The ESRB uses the following key elements to evaluate and rate software products: violence, sexual content, language, and early childhood development skills. Over 70% of games are rated "E" for everyone (appropriate for ages 6 and up). Although our first product is rated “T” for Teens, the rating system is not perfect. For example, a recent release of a product rated “T” for Teens released by a competing publishing company, did include taking the Lord’s name in vain with the phrase “God Da!^$#%”…and the ESRB rating system referred to this expletive as “Mild Language”. The first step in creating a successful video game product launch is to create a good game concept, ideally based upon a brand name with consumer awareness. Confirmation of the quality of the game is often provided by industry trade publications. As in comparable industries, previews and reviews can provide significant information regarding marketing viability prior to the completion of development and commercial release, enabling companies to more effectively manage development, marketing expenses and potential inventory risks. Based on the popularity and success of the Left Behind Series with all ages, we believe that the Left Behind Brand is uniquely positioned for success in the interactive video game marketplace. Recent interactive game market studies reveal a rapidly growing market comprised of people from all ages and cultures. Based on statements by the president of the ESA, we believe that the last few years and the next several years are watershed years for interactive products. “Leading analysts forecast that the next generation of video game consoles may achieve household penetration rates approaching 70%, making them nearly as commonplace in American homes as video cassette recorders." Sales continue to grow - a record 12 games sold more than one million units in 2004, with 9 of these 12 being rated “E” or “T”, and 52 console games sold more than 500,000 units. Additionally, 55% of the 2004 Top 20 selling computer games by units sold were Teen (11/20) with 25% Mature (5) and 20% rated Everyone (4). The Top 20 selling console games were rated 55% as Everyone (11) followed by 25% Mature (5) and 20% Teen (4). The NPD Group has announced it will be updating how PC Games in particular will be reported, to more accurately assess the impact of subscription-based online games (MMOs) as well as the industry impact from digital distribution. NPD’s 2005 study found 42% of most frequent gamers play online, with 56% being male and 44% being female. A full 34% of heads of households play games on a wireless device such as a cell phone or PDA reflecting a substantial increase from 20% in 2002. Video Game Software And Hardware Industries. According to Michael Pachter, Interactive Entertainment ResearchAnalyst for Wedbush Morgan,"The most successful publishers are those who build diverse libraries of branded games that produce sequels and recurring revenue streams. With a base-load of steady, sequel-driven revenues, publishers have better visibility into their future performance, which leads to better planning and investment. A less-volatile revenue and earnings model also leads to more confidence from Wall Street and higher public valuations". In his 2005 E3 commencement speech, Doug Lowenstein said, “The (video game) industry needs to continue broadening its audience and creating more games with mass-market appeal. Though videogames have been around for 30 years, their penetration remains below that of film and television, he pointed out, asking, “What do they have that we don’t?” That missing element, he said, is content with mass-market appeal at mass-market prices. “There is powerful market-expanding potential for making games for audiences that we are less accustomed to,” Lowenstein said. As an example, he said that the film The Passion of the Christ had a record-breaking $612 million in box-office revenue, thus revealing something Hollywood was missing—the religious content was of interest to a big audience that doesn’t normally go to movies. 9 According to 2004 NPD study data, console game players most often purchased action 30.1%, sports 17.8%, and shooters 9.6%, followed by children/family 9.5%, racing 9.4%, role-playing 9.0% and fighting games at 5.4%. Computer gamers, however, most often purchase strategy 26.9%, family & children 20.3%, and shooter games 16.3%, followed by role-playing games 10%, adventure 5.9%, sports 5.4% and action games with 3.9%. Our games target both the strategy and family markets. Based upon Wedbush Morgan Securities’ research, every game in the top ten of 2002 independently generated more than a hundred million dollars ($100,000,000). Products Left Behind Video Games. Our mission is to become the world’s leading independent developer and publisher of quality interactive entertainment products that perpetuate positive values and appeal to mainstream and faith-based audiences. We intend to develop products to include the same types of compelling elements that have made interactive games popular for years, and yet offer a less graphic experience to the sexual themes and gratuitous violence currently found in many titles. We plan to make all games visually and kinetically appealing. We anticipate our titles will be classified as both action, strategy and adventure genres, and will likely receive either an "E" rating (appropriate for ages 6 and up) or a "T" rating (appropriate for ages 13 and up). In order to accomplish these goals, our staff and advisory board have extensive experience and relationships with professionals from the video game industry, including producers, directors, artists, programmers, musicians and others. Collectively, our management is experienced in the techniques that are essential to today's interactive games, including video, photography, motion capture, 3D face and body rendering, programming technologies, computer graphics, stereo sound effects and music production. Our initial product is Left Behind: Eternal Forces, the PC game (“EF”). EF is a real time strategy game played by one person or online by up to eight players on PCs. The game was launched in November 2006 and we have made nine free updates to EF since the launch. EF has a “T” rating. The game is loosely based on the Left Behind series but is not specific to any one of the Left Behind novels. We intend to launch a follow-up product to EF in the Fall of 2007, titled “LEFT BEHIND II: Tribulation Forces”. This follow-up product will also be a real time strategy game. It will include all of the improvements that we made to EF and will include additional game levels and numerous other features. Social Networking Site. We have developed a social networking website named DreamWebSpace.com. DreamWebSpace is designed to be a family friendly alternative to some of the popular social networking sites such as Fox’s Myspace.com. DreamWebSpace has more security, language filtering and more monitoring than many of the popular social networking sites. We hope to eventually derive advertising revenue from DreamWebSpace. Marketing We used a variety of avenues for promoting and marketing the launch of EF in November and December 2006, including television, radio, print advertising, trade shows, as well as the Internet. We anticipate that the Internet will become a cost effective method for developing brand awareness and promoting our products. Interactive software publishers usevarious strategies to differentiate themselves and build competitive advantages within the industrysuch as Platform Focus, internal vs. external development, third party distribution, International Sales and Game Genre Focus. According to Michael Pachter of Wedbush Morgan, "Deciding which platforms to publish games for is one of the most important decisions a publisher faces.Different game platforms require varying development costs, time to market, gross margins, and marketing budgets.” Accordingly, we initially focused on the PC/Multi-player version of the game. This strategy allowed us to focus on the development of our first game, without the required processes posed by licensors Sony, Microsoft and Nintendo on their various consoles. We intend to release console and portable games into the marketplace in the future years with the intent to partner with larger publishing companies to limit the effective risk in releasing new titles. 10 The game is designed to support two game modes, Storyline and Game World Modes. In Storyline mode, gamers will have the opportunity to interact within events from the novels. In Game World mode, gamers will compete and fight for territory in an effort to defeat all opponents. The gamers' goal will be to fight against the Global Community (commanded by the Anti-Christ) with Tribulation Forces. In One Player game mode, all opponents will be computer generated. However, in Multi-player mode, gamers online will compete against each other. Although we are not focused on the development of an MMOG (Massive Multi-player Online Game), at some point in the future, our game could migrate to the MMOG platform without tremendous changes in design, game play, storylines and structure. Proprietary Rights Our future success and ability to compete are dependent, in part, upon our proprietary technology. We rely on trade secret, trademark and copyright law to protect our intellectual property. In addition, we cannot be sure that others will not develop technologies that are similar or superior to our technology. Furthermore, our management believes that factors such as the technological and creative skills of our personnel, new product developments, product enhancements and marketing activities are just as essential as the legal protection of proprietary rights to establishing and maintaining a competitive position. We rely on trade secrets and know-how and proprietary technological innovation and expertise, all of which are protected in part by confidentiality and invention assignment agreements with our employees and consultants, and, whenever possible, our suppliers. We cannot make any assurances that these agreements will not be breached, that we will have adequate remedies for any breach, or that our unpatented proprietary intellectual property will not otherwise become known or independently discovered by competitors. We also cannot make any assurances that persons not bound by an invention assignment agreement will not develop relevant inventions. Many participants in the computer software and game market have a significant number of patents and have frequently demonstrated a readiness to commence litigation based on allegations of patent and other intellectual property infringement. We cannot be sure that future claims will be resolved on favorable terms, and failure to resolve such claims on favorable terms could result in a material adverse effect on our business, financial condition and results of operations. We expect that companies will increasingly be subject to infringement claims as the number of products and competitors in this industry segment grows and the functionality of products in different industry segments overlaps. Responding to such claims, regardless of merit, could cause product shipment delays or require us to enter into royalty or licensing arrangements to settle such claims. Any such claims could also lead to time-consuming, protracted and costly litigation, which would require significant expenditures of time, capital and other resources by our management. Moreover, we cannot be sure that any necessary royalty or licensing agreement will be available or that, if available, such agreement could be obtained on commercially reasonable terms. The Left Behind License. On October 11, 2002, the publisher of the Left Behind book series granted White Beacon an exclusive worldwide license to use the copyrights and trademarks relating to the storyline and content of the books in the Left Behind series of novels for the manufacture and distribution of video game products for personal computers, CD-ROM, DVD, game consoles, and the Internet. White Beacon is owned by Troy A. Lyndon, our chief executive officer and Jeffrey S. Frichner, our former president. Messrs. Lyndon and Frichner are members of our board of directors. White Beacon has sublicensed its Left Behind book series license in its entirety to us, with the written approval of the publisher of the Left Behind books. The license requires us to pay royalties based on the gross receipts on all non-electronic products and for electronic products produced for use on personal computer systems, and a smaller percentage of the gross receipts on other console game platform systems. According to the license agreement, we are required to guarantee a minimum royalty during the initial four-year term of the license, of which we have already paid a portion. This advance will be set off as a credit against all monies owed subsequently under the license. The Left Behind Games Sublicense. White Beacon has granted us a sublicense of all of its rights and obligations under its license with the publisher of the
